Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered October 5, 2012, which denied plaintiffs motion for a stay of Housing Court proceedings and for the court to recuse itself, unanimously affirmed, without costs.
The court properly declined to stay proceedings in Housing *521Court. As noted by the motion court, plaintiff had it within her power to avoid any eviction proceedings by executing a renewal lease for her studio apartment and then pursue her request to be relocated to a renovated one-bedroom apartment in the subject building.
The court did not abuse its discretion in refusing to recuse itself (see People v Moreno, 70 NY2d 403 [1987]). Concur — Mazzarelli, J.E, Saxe, Moskowitz, DeGrasse and Gische, JJ.